Citation Nr: 1316272	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-48 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1982 to June 1982, June 1983 to April 1986, and February 2006 to April 2007, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

In August 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  The Veteran and his representative also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012). 

In previous decisions, the Veteran's claim for a back disability was captioned and evaluated as two separate claims: entitlement to service connection for upper back injury and entitlement to service connection for arthritis, lumbar spine.  However, in light of the Veteran's lay testimony at the August 2012 hearing, the Board has re-captioned the Veteran's claim to clarify the Veteran's assertions and accurately reflect the evidence of record.  See Brokowski v. Shinseki, 23 Vet App 79 (2009), citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1. A November 1986 rating decision denied service connection for a cervical spine disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. A September 2007 rating decision denied service connection for a low back disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3. A December 2007 rating decision denied service connection for a low back disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

4. A February 2008 rating decision denied service connection for a cervical spine disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

5. Evidence received since the time of the final February 2008 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1. The November 1986 rating decision is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2. The September 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

3. The December 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4. The February 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

5. Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence within the year following the November 1968 rating decision, the September 2007 rating decision, the December 2007 rating decision, or the February 2008 rating decision, nor did he file a timely appeal to those decisions.  Therefore, those rating decisions are final.  38 U.S.C.A. §§ 4005(c), 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192, 20.302, 20.1103; currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.

Although the RO found in two separate decisions that new and material evidence had been submitted to reopen the Veteran's claims of entitlement to service connection for upper back injury and entitlement to service connection for arthritis, lumbar spine, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the February 2008 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a back disability should be reopened and re-adjudicated on a de novo basis.  

In a February 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for upper back injury and notified the Veteran of the decision in the same month.  The basis of the denial was the RO's finding that the evidence of record did not show a current upper back injury was related to military service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the February 2008 rating decision that addresses this basis.

 Evidence submitted and obtained since the February 2008 rating decision includes a December 2010 letter from a private chiropractor, who opined that it would be plausible that the Veteran's current symptoms could be caused by his activities during military service.  In addition, the Veteran testified in August 2012 that he has had back pain continuously since an in-service event during his first period of active duty.  Further, in an August 2012 letter, a private chiropractor indicated that he had begun treating the Veteran in 1999 for a back disability and found that the current medical evidence indicated his back disability had been severely accelerated and worsened by his last deployment for active duty.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened.


REMAND

The Veteran asserts that his current back disability began during active duty in 1984.  He contends that he has experienced back problems continuously since the in-service injury and that his subsequent active duty tour in Iraq aggravated his back disability.

The Veteran's March 1983 enlistment examination shows the Veteran's spine and other musculoskeletal system was deemed normal, and the Veteran denied any history of recurrent back pain on the March 1983 report of medical history.  In addition, the Veteran denied any back trouble on a March 1983 medical prescreening form.

A March 1984 service treatment record shows the Veteran complained of upper back pain.  He reported that he had injured his back doing sit-ups.  The physician recorded mid back pain, and an additional March 1984 service treatment record shows the Veteran was put on a profile for two weeks.  He was instructed to not perform any sit-ups or lift anything over 15 pounds.  The Veteran's March 1986 separation examination demonstrates the Veteran's spine was deemed normal.

Following his separation in April 1986, various treatment records from the Veteran's service in the Army Reserves document the Veteran's reports of recurrent back pain and chiropractic treatment for arthritis.

A March 2006 pre-deployment health assessment shows the Veteran denied any medical problems.  However, it was noted that the Veteran was on a profile that stipulated he was not to perform any sit-ups or push-ups.  A March 2007 report of medical assessment shows the Veteran complained of back pain and intended to seek VA disability benefits for chronic back pains due to wearing interceptor body armor.  An April 2007 post-deployment health assessment demonstrates the Veteran reported having back pain during his deployment and having current back pain.  He stated that his health had gotten worse during his deployment, and the record indicates the Veteran was currently on a profile for low back pain.

The Veteran underwent VA examination in February 2010.  After reviewing the Veteran's claims file and performing a physical examination, the VA examiner provided a diagnosis of lumbar pain prior to active duty and no aggravation beyond the normal progression.  The VA physician stated that no opinion was possible because although the Veteran still had pain, no pathology could be found on physical examination or X-ray examination showing a current disability.

In a December 2010 letter, a private doctor, Paul Johnson, found that since the Veteran described not having any of his symptoms prior to active duty, it would be plausible that these symptoms could be caused by his activities in service.  A February 2011 letter from a private physician, Dr. Joel Shobe, indicates that since he did not do much to treat the Veteran prior to his recent deployment in Iraq, he would be hard-pressed to demonstrate with any real medical substantiation that the Veteran's condition had worsened.  While Dr. Shobe felt that could certainly be the case, he found he simply did not have anything to support that concern.  He reported that the onset and worsening of the Veteran's symptoms was consistent with the Veteran's degenerative condition involving his neck and lower back.  

In February 2011, a VA physician provided an addendum opinion.  The VA physician reviewed the Veteran's claims file and opined that it was less likely as not that the Veteran's current back condition was directly service-related or permanently aggravated by military service.  The VA examiner reported that the biggest rationale for the opinion was Dr. Shobe's February 2011 opinion.  The VA physician also stated that there was no military evidence to suggest any direct injury-related cause and effect or any permanent aggravation.

In an August 2012 letter, a private chiropractor, Craig Sawyer, reported that he had begun treating the Veteran in 1999 for his upper back, neck, and headaches.  He stated that the Veteran had early signs of osteoarthritis prior to leaving for active duty.  He reported the Veteran's statements that he was unable to seek treatment during active duty and that he had to wear heavy equipment.  Dr. Sawyer stated that when the Veteran returned from active duty, he reported that his symptoms of chronic neck pain, upper back pain, and headaches had worsened.  Dr. Sawyer noted the November 2010 MRI results and stated he was no longer able to perform the same treatments to help the Veteran's neck pain and headaches.  He opined that active duty had caused the Veteran's previous condition to become severely accelerated and worse.  

Here, the Board finds remand is warranted to obtain an additional examination and opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012).  First, the February 2010 VA examiner stated that no opinion could be provided based on the lack of a current diagnosis of a lumbar spine disability.  However, subsequent VA and private treatment records demonstrate multiple diagnoses of a back disability.  In addition, the VA examiner did not address the diagnoses of record concerning a cervical spine disability.  Therefore, the record demonstrates a current disability during the pendency of the appeal for the purpose of service connection, and the VA examiner must address whether a back disability is causally related to active duty regardless of whether a current examination demonstrates the disability for VA rating purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

With respect to the December 2010 and February 2011 opinions provided by Paul Johnson and Dr. Joel Shobe, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996.  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2012).  In light of the language used in the opinions, the Board finds them inadequate for the purpose of determining service connection.
  
In addition, the Board finds the VA physician's February 2011 addendum opinion is also inadequate.  First, the Board notes that although the VA examiner reviewed the Veteran's claims file, he did not perform a physical examination of the Veteran.  In addition, the VA examiner provided no rationale for the opinion other than repeating the findings and opinion of Dr. Shobe.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, the VA examiner stated that there was no military evidence to suggest any direct injury-related cause and effect or any permanent aggravation.  However, the Board finds this statement inconsistent in light of the service treatment records, and as such, it is unclear whether the VA examiner reviewed the Veteran's service treatment records from all periods of active duty service.  
 
With respect to the August 2012 opinion provided by Craig Sawyer, the Board notes the private chiropractor's opinion centers upon the aggravation of a pre-existing back disability.  The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Here, the Veteran's entrance examinations for his periods of active duty do not demonstrate any notations concerning a back disability.  The Board acknowledges that the March 2006 pre-deployment health assessment noted that the Veteran was on a profile that stipulated he was not to perform any sit-ups or push-ups.  However, because the record does not indicate the reason for the Veteran's profile, the Board does not find it rises to the level of a notation under 38 U.S.C.A. § 1111.  

As such, the Board finds that it remains unclear whether a current back disability is causally related to active duty or, in the alternative, clearly and unmistakably pre-existed a period of active duty and was clearly and unmistakably not aggravated by active duty.  Therefore, remand is warranted to obtain an additional examination and opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012).  
 
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current back disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding an in-service injury and his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any back disorder is causally or etiologically related to active duty, to include a 1984 injury incurred while performing sit-ups.  

If, an only if, the examiner is of the opinion that the Veterans back disability is not "at least as likely as not " related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any back disability diagnosed pre-existed any period of active duty service.  If it is found that a back disability pre-existed a period of active duty, the examiner should specify which period of active duty and identify the evidence upon which this opinion is based.  The examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a pre-existing back disability, if found, was not aggravated during a period of active duty, and the examiner should identify the evidence upon which this opinion is based.  

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.

The VA examiner is reminded that regardless of whether the VA examination demonstrates a current back disability, the assessment must include consideration of any back disability diagnosed during the pendency of the appeal.  

A complete rationale should be provided for any opinion or conclusion expressed.

2. Then, readjudicate the claim of entitlement to service connection for a back disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


